IN THE SUPREME COURT OF TEXAS

                          No. 04-0270 & No. 04-0271

                 IN RE  U.S. SILICA COMPANY AND AMFELS, INC.
                                      &
                      IN RE  BADGER MINING CORPORATION

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motions for stay of underlying  proceedings,
filed March 23, 2004,  are  granted.   All  underlying  proceedings  in  the
following trial courts are stayed pending further order of this Court.

Cause No. 2003-05-2771-C, styled Davila, et al. v. American  Optical  Corp.,
et al., in the 197th District Court of Cameron County, Texas;

Cause No. 2003-05-2772-D, styled Acevedo, et al. v. American  Optical  Corp.
et al., in the 103rd District Court of Cameron County, Texas;

Cause No. 2003-05-2773-A, styled Botello, et al. v. American Optical  Corp.,
et al., in the 107th District Court of Cameron County Texas;

Cause No. 2003-05-2774-E, styled Hernandez,  et  al.  v.   American  Optical
Corp., et al., in the 357th Distrist Court of Cameron Courty Texas;

 Cause No. 2003-05-2775-C styled Molina, et al, v. American  Optical  Corp.,
et al., in the 197th District Court of Cameron County Texas;

 Cause No. 2003-05-2776-E  styled  Rebolledo,  et  al  v.  American  Optical
Corp., et al., in the 357th District Court of Cameron County Texas;

Cause No. 2003-05-2777-B, styled Garcia, et al. v. American  Optical  Corp.,
et al., in the 138th District Court of Cameron County, Texas;

Cause No. 2003-05-2778-G, styled Fragoso, et al. v. American Optical  Corp.,
et al., in the 404th District Court of Cameron County, Texas;

Cause No. 2003-05-2779-D, styled  Rubalcava,  et  al.  v.  American  Optical
Corp., et al., in the 103rd District Court of Cameron County, Texas;

Cause No. 2003-05-2780-A, styled Macias, et al. v. American  Optical  Corp.,
et al., in the 107th District Court of Cameron County Texas,

            Done at the City of Austin, this April 07, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk